MEMORANDUM **
Yuri Saul Deleon-Archila appeals from the 60-month sentence imposed following his guilty-plea conviction for being a deported alien found unlawfully in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
*407Deleon-Archila contends that the district court procedurally erred at sentencing by failing to: 1) fully address his non-frivolous arguments in support of a lower sentence; 2) adequately explain the sentence imposed; and 8) consider all of the 18 U.S.C. § 3553(a) factors. Deleon-Ar-chila also contends that the sentence is substantively unreasonable. The record reflects that the district court considered Deleon-Archila’s arguments and did not otherwise procedurally err. See United States v. Carty, 520 F.3d 984, 991-93, 995 (9th Cir.2008) (en banc). Moreover, in light of the totality of the circumstances, the sentence is substantively reasonable. See id. at 993.
Deleon-Archila’s contention that his sentence violates the Fifth and Sixth Amendments because his prior convictions were neither admitted, nor established by a jury beyond a reasonable doubt, is foreclosed. See United States v. Grajeda, 581 F.3d 1186, 1197 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.